UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 26, 2012 Viggle Inc. (Exact name of Registrant as Specified in its Charter) Delaware 0-13803 33-0637631 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 902 Broadway, 11 th Floor New York, New York (Address of principal executive offices) (Zip Code) (212)231-0092 (Registrant’s Telephone Number, including Area Code) Function (X) Inc., 159 East 70th Street, New York, New York 10021 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions ( see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 8.01.OTHER EVENTS. On September 26, 2012, the Company issued a press release relating to its presentation at the Craig-Hallum 3rd Annual Alpha Select Conference.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference.A copy of the presentation is attached as Exhibit 99.2 and is incorporated herein by reference. ITEM9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit No. Description Press Release dated September 26, 2012 Company presentation at the Craig-Hallum 3rd Annual Alpha Select Conference 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIGGLE INC. DATE: September 26, 2012 By: /s/ Mitchell J. Nelson Mitchell J. Nelson Executive Vice President, General Counsel and Secretary 3 INDEX TO EXHIBITS Exhibit No. Description Press Release dated September 26, 2012 Company presentation at the Craig-Hallum 3rd Annual Alpha Select Conference 4
